Order unanimously reversed, with $20 costs and disbursements to the appellants, and defendants’ motion to open the default granted on condition that (1) defendants, within five days after entry of the order herein, pay plaintiff all of plaintiff’s taxable costs and disbursements to date, (2) judgment entered after inquest shall stand for security to abide the event of a trial on the merits, and (3) defendants serve their proposed answer within five days after the service of the order to be entered herein and proceed without unnecessary delay to trial. Settle order on notice. Present — Peek, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.